     Case 2:19-cv-00229-NT Document 1 Filed 05/21/19 Page 1 of 2                    PageID #: 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

                                                 )
MICHAEL DOYLE
                                                 )
                                                 )
                   Plaintiff                     )
                                                 )
v.                                               )
                                                 )
                                                        Case No.
                                                 )
                                                 )
TOWN OF FALMOUTH
                                                 )
                                                 )
                                                 )
                                                 )
                 Defendants                      )


                                     NOTICE OF REMOVAL

                 Defendant, the Town of Falmouth (“Defendant”) hereby removes the above

captioned action, Docket. No. CV-2019-150, currently pending in Maine Superior Court,

Cumberland County, to the United States District Court for the District of Maine. Removal is

based on federal question jurisdiction pursuant to 28 U.S.C. § 1331 and is authorized by 28

U.S.C. §§ 1441 and 1446. As grounds for removal, the Defendant states as follows:

        1.       Plaintiff filed his Complaint in the Cumberland County Superior Court on or

about April 26, 2019. Defendant was served on May 2, 2019.

        2.       The Complaint asserts claims against the Defendant for the violation of equal

protection of the laws protected by the United State Constitution.

        3.       This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1331.

        4.       This action may therefore be removed pursuant to 28 U.S.C. § 1441.
   Case 2:19-cv-00229-NT Document 1 Filed 05/21/19 Page 2 of 2                    PageID #: 2




        5.    In accordance with 28 U.S.C. § 1446(d), Defendant is filing a copy of this Notice

of Removal with the Maine Superior Court, Cumberland County and is sending a copy to

Plaintiff.

        6.    The duplicate record reflects every action taken in the matter by the state court

prior to removal and is attached to the accompanying affidavit of Melissa A. Hewey.

Dated: May 21, 2019                                 /s/ Melissa A. Hewey

                                                    Melissa A. Hewey
                                                    Amy K. Tchao
                                                    Malina E. Dumas
                                                    Attorneys for Defendant

                                                    Drummond Woodsum
                                                    84 Marginal Way, Suite 600
                                                    Portland, ME 04101-2480
                                                    Telephone (207) 772-1941
                                                    Facsimile (207) 772-3627
                                                    mhewey@dwmlaw.com
                                                    atchao@dwmlaw.com
                                                    mdumas@dwmlaw.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2019, I electronically filed the above Notice of Removal
with the Clerk of the Court and a copy via U.S. mail, first class postage prepaid, addressed to:

        Michael Doyle
        PMB 329
        1465 Woodbury Ave.
        Portsmouth, NH 038001


                                                    /s/ Melissa A. Hewey
                                                    Melissa A. Hewey




                                                2
